DETAILED ACTION
This is the initial Office action for application SN 17/419,531 having an effective date of 29 June 2021 and a Foreign priority date of 25 January 2019 (UK).  A preliminary amendment was filed on 29 June 2021 amending the claims.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 sets forth that the lubricant base stock of claim 1 “does not comprise a non-biodegradable polyalkylene glycol as defined by OECD 301B”.  It is not clear what polyalkylene glycols are defined by OECD 301D.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over da Costa (US 2010/0204075) in combination with Slade, “4.2 Water Soluble Lubricants”.

da Costa discloses that the fluids comprise one or more water-soluble polyalkylene glycols having ethylene oxide to propylene oxide ratio of between about 68:32 and about 78:22. da Costa teaches that the fluids may comprise a mixture of two or more polyalkylene glycols having varying ethylene glycol contents, ethylene oxide to propylene oxide ratios, molecular weights and viscosities [0014].   
da Costa discloses that the fluids may contain additional components including anti-corrosion and/or anti-rusting agents, antioxidants, and extreme pressure/anti-wear agents [0022].  
Thus, the examiner is of the position that da Costa discloses the conventional practice of blending together two different polyalkylene glycols in one lubricant composition, wherein the polyalkylene glycols contain only ethylene oxide monomers and propylene oxide monomers. da Costa discloses that the two polyalkylene glycols may differ by viscosity.  da Costa discloses that examples of polyalkylene glycols that may be used in the invention are poly-glycols made by BASF and identified as Plurasafe® WS series and Plurasafe® WT series [0019].  
Applicant’s invention differs by requiring that the two polyalkylene glycols have the block structure (EO)(PO)(EO). Although not disclosed in da Costa, such block copolymers are conventional in the art and are manufactured by BASF as evidenced by Slade.  
Slade discloses polyalkylene glycol block copolymers having an (EO)(PO)(EO) block structure having a kinematic viscosity at 40°C of 70-150 cSt and comprising less than 8 wt% 
Having the prior art references before the inventor at the time the invention was made, it would have been obvious to have formulated a lubricant composition comprising two different polyalkylene block copolymers which differ by viscosity. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).  
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over da Costa (US 2010/0204075) in combination with Slade, “4.2 Water Soluble Lubricants”, in further view of Imai et al (US 2006/0217275).
The rejection of claims 1-10 and 12 over da Costa in combination with Slade is relied on as outlined above.  Independent Claim 11 is drawn to a method of lubricating a rotating shaft within a stern tube on a marine vessel with a lubricant formulation comprising two different (EO)(PO)(EO) block copolymers.  Although not disclosed in da Costa/Slade, Imai et al [“Imai”] 
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the lubricating compositions of da Costa/Slade in marine vessels as evidenced by Imai, with a reasonable expectation of success.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 10, 2022